[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 460 
The evidence sustains the finding that the institution of the appellant is an asylum for the insane. In the circumstances the zoning ordinance is a valid exercise of authority reasonably conferred for the general welfare.
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Order affirmed. *Page 462